Title: From Thomas Jefferson to John March, 30 September 1805
From: Jefferson, Thomas
To: March, John


                  
                     [16 May-30 Sep. 1805]
                  
                  The President to J. March
                  
                     
                        
                           1805
                           
                           
                           
                           
                           
                        
                        
                           May
                           16
                           To 3rd Vol Washingtons Life in boards
                           $
                           3
                           00
                        
                        
                           
                           
                           To pasting a Map of South Carolina
                           
                           1
                           00
                        
                        
                           
                           
                           To   Do   of the British Colonies N. Amirca
                           
                           1
                           00
                        
                        
                           
                           
                           To Making 2 Thick Mill boards 16 by 22 Inches
                           
                           1
                           00
                        
                        
                           June
                           6
                           To Making 2 Doz File Boxes @ 37½
                           
                           8
                           00
                        
                        
                           
                           
                           To Making an Atlas (16 by 22 Inches) of Towns
                           }
                           10
                           00
                        
                        
                           
                           
                           
                                 Very Difficult ½ bound Ext Russia Gilt & Lettered
                        
                        
                           
                           
                           To Making an Atlas of Maps 16 by 22 Inches Ext:
                           }
                           15
                           00
                        
                        
                           
                           
                           
                                 ½ bound in Russia Gilt & lettered Very thick—
                        
                        
                           
                           
                           
                                 Maps Toren & Difficult
                        
                        
                           August
                           
                           To Binding 
                           2 Vols Richmans practical Scraps   75
                           
                           1
                           50
                        
                        
                           
                           
                           
                           4 Vols Plutarque De la Jeanesse   @ 75
                           
                           3
                           00
                        
                        
                           
                           
                           
                           1 Thomson to Marshall
                           
                           
                           75
                        
                        
                           
                           
                           
                           1 Builders Prices
                           
                           
                           75
                        
                        
                           
                           
                           
                           1 Potockie suer Manethon
                           
                           
                           75
                        
                        
                           
                           
                           
                           3 Manual du Museum   8vo    100
                           
                           3
                           00
                        
                        
                           
                           
                           
                           1 Le[x]ons de Histoire
                           
                           1
                           00
                        
                        
                           
                           
                           
                           1 Americus Vespusious
                           
                           1
                           00
                        
                        
                           
                           
                           
                           1 Annonarj Del Fabbroni
                           
                           1
                           00
                        
                        
                           
                           
                           
                           2 La Vign et le Vin Chaptal Rozier   100
                           
                           2
                           00
                        
                        
                           
                           
                           
                           1 Cicerones Philosophica   12mo
                           
                           
                           75
                        
                        
                           
                           
                           
                           6 Sterne   18s   @62½
                           
                           
                           3
                           75
                        
                        
                           
                           
                           
                           1 Bonne Compagnie
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 [Afried] Leo   small 18o
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Germanie
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Laodiensia
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Boiemie Stransky
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Arabia
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Athenia Postellus
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Hungarie
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Gallia
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Namur-Hanovia-Luxemburg
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Graecorum Ubba Emmuis
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Persia
                           
                           
                           37½
                           
                        
                        
                           
                           
                           
                           1 Education 4to ½ bound Calf
                           
                           1
                           00
                        
                        
                           
                           
                           
                           1 European Pamphlets 4  Do 1801-1804
                           $
                           1
                           00
                        
                        
                           
                           
                           
                           1 Cow pox  4to ½ bound Calf
                           
                           1
                           00
                        
                        
                           
                           
                           
                           6 Vols 8vo State papers Double Lettered   75
                           
                           4
                           50
                        
                        
                           
                           
                           
                           2 Do Political Pamphlets Do   75
                           
                           1
                           50
                        
                        
                           
                           
                           
                           1 Do Pamphlets Religeous Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Do   Agriculture Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Do Louissianna   Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Local Politics   Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Tracts in Medicine   Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Zoology   Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Law pamphlets   Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Pamphlets Historical   Do
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Burrs Case   
                           
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Arts   D
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Chymestry
                           
                           
                           62½
                           
                        
                        
                           
                           
                           
                           1 Connoissance Des Tem 1806    Do
                           
                           
                           50
                        
                        
                           
                           
                           
                           1 Land Companie
                           
                           
                           50
                        
                        
                           
                           
                           
                           1 European Pamphlets Double lettered
                           
                           
                           75
                        
                        
                           
                           
                           
                           1 Cools Road 4to Bound in paper
                           
                           
                           50
                        
                        
                           
                           
                           
                           1 State papers Thick folio ½ bound Calf 2 Lettered
                           
                           2
                           50
                        
                        
                           September
                           30
                           
                           1 Jardiner De Mottel 4to Calf Gilt
                           $
                           1
                           75
                        
                        
                           
                           
                           
                           1 Mecanique par Parson   Do plate
                           
                           2
                           25
                        
                        
                           
                           
                           
                           1 Portfieullie des Artestes   Do plates
                           
                           2
                           50
                        
                        
                           
                           
                           
                           1 Meinert   Do plates
                           
                           2
                           50
                        
                        
                           
                           
                           
                           3 Vol Lorenzo De Medici Roscoe 8vo 100
                           
                           3
                           00
                        
                        
                           
                           
                           
                           3 Vol Les Abeilles Della Rocca 8vo 100
                           
                           3
                           00
                        
                        
                           
                           
                           
                           1 Analyse De Dupius
                           
                           1
                           00
                        
                        
                           
                           
                           
                           1 Mer Libre
                           
                           
                           87½
                           
                        
                        
                           
                           
                           
                           1 Meteorologie
                           }
                           Jany 4th 1804 March 3 1805
                           
                           
                           75
                        
                        
                           
                           
                           
                           1 Laws Re States
                           
                           1
                           00
                        
                        
                           
                           
                           
                           11 Vols News papers ½ bound & Lettered
                           
                           
                              25
                           
                           
                              00
                           
                        
                        
                           
                           
                           
                           
                           
                           $127
                           25
                        
                     
                  
                  
                  
               